EXHIBIT 10.3

 

EXE TECHNOLOGIES, INC.

 

STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

Amended and Restated Effective April 4, 2002; and

Amended Effective May 30, 2002

 

EXE Technologies, Inc., a Delaware corporation (the “Company”), hereby
formulates and adopts the following Stock Option Plan (the “Plan”) for
Non-­Employee Directors of the Company.

 

1.             Purpose.  The purpose of the Plan is to secure for the Company
the benefits of the additional incentive inherent in the ownership of Common
Stock, par value $.0l per share, of the Company (“Common Stock”) by non-employee
directors of the Company and to help the Company secure and retain the services
of such non-employee directors.

 

2.             Administration.  The Plan is intended to be a largely
self-­governing formula plan.  To this end, except as provided in Section 4, the
Plan requires minimal discretionary action by any administrative body with
regard to any transaction under the Plan.  To the extent that questions of
administration arise, these shall be resolved by the Board of Directors of the
Company (the “Board of Directors”).

 

Subject to the express provisions of the Plan, the Board of Directors shall have
plenary authority to interpret the Plan, to prescribe, amend and rescind the
rules and regulations relating to it and to make all other determinations deemed
necessary and advisable for the administration of the Plan.  The determination
of the Board of Directors shall be conclusive.

 

3.             Common Stock Subject to Options.  Subject to the adjustment
provisions of Section 15 below, a maximum of 300,000 shares of Common Stock may
be made subject to Options (as hereinafter defined) granted under the Plan.  If,
and to the extent that, Options granted under the Plan shall terminate, expire
or be canceled for any reason without having been exercised, new Options may be
granted in respect of the shares covered by such terminated, expired or canceled
Options.  The granting and terms of such new Options shall comply in all
respects with the provisions of the Plan.

 

Shares sold upon the exercise of any Option granted under the Plan may be shares
of authorized and unissued Common Stock, shares of issued Common Stock held in
the Company’s treasury or both.

 

There shall be reserved at all times for sale under the Plan a number of shares,
of either authorized and unissued shares of Common Stock or shares of Common
Stock held in the Company’s treasury, or both, equal to the maximum number of
shares that may be purchased pursuant to Options granted or that may be granted
under the Plan.

 

--------------------------------------------------------------------------------


 

4.             Grant of Options.

 

(a)           Initial Awards.  Each person who is first elected, appointed or
otherwise first becomes an “Eligible Director” (as defined in Section 5) after
the Effective Date (as defined in Section 19) shall receive an Option to
purchase 25,000 shares of Common Stock as of the date on which such person first
becomes an Eligible Director (“Initial Options”).

 

(b)           Special One-Time Award.  Each person who is an Eligible Director
as of the Effective Date shall receive an Option to purchase 25,000 shares of
Common Stock as of the Effective Date (“Special Options”).

 

(c)           Subsequent Awards.  Each Eligible Director who is re-elected,
shall, effective as of the first day of such Eligible Director’s new three-year
term, receive an Option to purchase 25,000 shares of Common Stock for service as
a director of the Company (“Subsequent Options”); provided that, if a re-elected
Eligible Director’s term is for one year, such Eligible Director shall receive
Subsequent Options only on the third anniversary of his initial election, and,
if re-elected, every three years thereafter; provided further, that if the
Company institutes three-year terms for directors and this causes an Eligible
Director to be eligible for Subsequent Options prior to the expiration of three
years from a prior grant of Initial Options or Subsequent Options, the Board of
Directors shall make equitable adjustments in the granting schedule of
Subsequent Options as it deems appropriate in its sole discretion.

 

(d)           Discretionary Awards.  In addition to Initial Options, Special
Options and Subsequent Options, the Board of Directors may, in its sole
discretion, award additional Options (“Discretionary Options”) to Eligible
Directors, in amounts and subject to such vesting conditions as shall be
prescribed in an applicable Option Agreement.

 

Initial Options, Special Options, Subsequent Options and Discretionary Options
may, individually or collectively, be referred to as “Options.”

 

(e)           Type of Options.  All Options granted under the Plan shall be
“nonqualified” stock options subject to the provisions of Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

5.             Individuals Eligible.  Only directors of the Company who are not
employees of the Company (“Eligible Directors”) shall participate in the Plan. 
A director receiving an Option pursuant to the Plan may hereinafter be referred
to as an “Optionee.”

 

6.             Price.

 

(a)           The option price of each share of Common Stock purchasable under
any Option granted pursuant to the Plan shall be no less than the Fair Market
Value (as defined below) thereof at the time the Option is granted.

 

(b)           For purposes of the Plan, “Fair Market Value” of a share of Common
Stock shall mean:

 

2

--------------------------------------------------------------------------------


 

(i)            If the shares of Common Stock are listed on a national or
regional securities exchange or traded through NASDAQ/NMS, then the Fair Market
Value of a share of Common Stock shall be the closing price for a share of
Common Stock on the exchange or on NASDAQ/NMS, as reported in The Wall Street
Journal or such other source as the Board of Directors deems reliable on the
relevant valuation date, or if there is no trading on that date, on the next
trading date.

 

(ii)           If the shares of Common Stock are traded in the over-the-counter
market, then the Fair Market Value of a share of Common Stock shall be the mean
of the bid and asked prices for a share of Common Stock on the relevant
valuation date as reported in The Wall Street Journal or other source the Board
of Directors deems reliable (or, if not so reported, as otherwise reported by
the National Association of Securities Dealers Automated Quotations (“NASDAQ”)
System or the NASD OTC Bulletin Board), or if there is no trading on such date,
on the next trading date.

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value of a share of Common Stock shall be determined by the Board of
Directors in its sole discretion.

 

7.             Vesting and Duration of Options.

 

(a)           Vesting.

 

Unless specified otherwise in an Option Agreement, each Option granted hereunder
shall vest and become exercisable in ¼ increments on each of the first, second,
third and fourth anniversaries of the date such Option is granted; provided that
the Optionee is in the service of the Company as a director on such date.  In
the event of the termination of the Optionee’s service as a director of the
Company prior to the fourth anniversary of the date such Option is granted, such
Option, to the extent not yet vested, shall automatically and without notice
terminate and become null and void.

 

(b)           Term of Options.

 

Notwithstanding any provision of the Plan to the contrary (other than Section
7(a)), the unexercised portion of any Option granted under the Plan shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

 

(i)            The expiration of 10 years from the date on which such Option was
granted;

 

(ii)           The expiration of three (3) months from the date the Optionee’s
service with the Company shall terminate for any reason other than death or
Disability; and

 

3

--------------------------------------------------------------------------------


 

(iii)          The expiration of twelve (12) months from the date the Optionee’s
service with the Company terminates due to death or Disability.

 

(iv)          For purposes of this Plan, “Disability” or “Disabled” shall mean
(i) when the Optionee is determined to be disabled within the meaning of any
long­ term disability policy or program sponsored by the Company covering the
Optionee, as in effect as of the date of such determination, or (ii) if no such
policy or program shall be in effect, when the Optionee is unable to engage in
any substantial gainful activity by reason of a physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than twelve (12) months.  The
determination of whether an Optionee is Disabled pursuant to subparagraph (ii)
shall be determined by the Board of Directors, whose determination shall be
conclusive.

 

8.             Exercise of Options.

 

(a)           An Option granted under the Plan shall be deemed exercised when
the person entitled to exercise the Option:

 

(i)            delivers written notice to the Company at its principal business
office, directed to the attention of its Corporate Secretary, or to the
Company’s designee of the decision to exercise; and

 

(ii)           concurrently tenders to the Company full payment for the shares
to be purchased pursuant to such exercise, accompanied by any agreements
required by the Board of Directors or the terms of the Plan and any Option
Agreement.

 

(b)           Payment for shares with respect to which an Option is exercised
may be made in any combination of the following: (i) by cash or certified or
official bank check payable to the Company (or the equivalent thereof acceptable
to the Board of Directors); (ii) with the consent of the Board of Directors in
its sole discretion, by personal check (subject to collection) and which may in
the Board of Directors’ discretion be deemed conditional; and (iii) by delivery
of previously ­acquired shares of Common Stock owned by the grantee for at least
six months (or such longer or shorter period as the Board of Directors may
prescribe that will not result in variable accounting treatment) having a fair
market value (determined as of the option exercise date) equal to the portion of
the option exercise price being paid thereby.  In addition, in the event there
is a public market for the shares and subject to such rules as may be
established by the Board of Directors, payment in accordance with clause (a) of
this Section 8 may be deemed to be satisfied by delivery to the Company of an
assignment of a sufficient amount of the proceeds from the sale of Common Stock
acquired upon exercise to pay for all of the Common Stock acquired upon exercise
and an authorization to the broker or selling agent to pay that amount to the
Company, which sale shall be made at the Optionee’s direction at the time of
exercise; provided, however, that the availability of this payment method shall
be available only if the Board of Directors determines that the accounting
treatment that may result does not adversely impact the Company.

 

4

--------------------------------------------------------------------------------


 

9.             Nontransferability of Options.

 

(a)           Except as provided in Section 9(b), no Option or any right
evidenced thereby shall be transferable in any manner other than by will or the
laws of descent and distribution, and, during the lifetime of an Optionee, only
the Optionee (or the Optionee’s court-appointed legal representative) may
exercise an Option.

 

(b)           Options may be transferred by gift or domestic order to “family
members” (as such term is defined in the General Instructions to Form S-8) of
Optionees (which includes, without limitation, entities in which the Optionee
own more than 50% of the voting interests).

 

10.           Power of Board if Change of Control.  Notwithstanding anything to
the contrary set forth in this Plan, in the event of a Change of Control (as
defined below), the Board of Directors shall have the right, in its sole
discretion, to accelerate the vesting of all Options that have not vested as of
the date of the Change of Control and/or to establish an earlier date for the
expiration of the exercise of an Option (notwithstanding a later expiration of
exercisability set forth in an Option Agreement).  In addition, in the event of
a Change of Control of the Company, the Board of Directors shall have the right,
in its sole discretion, subject to and conditioned upon a Sale of the Company
(as defined below): (a) to arrange for the successor company (or other entity)
to assume all of the rights and obligations of the Company under this Plan; or
(b) to terminate this Plan and (i) to pay to all Optionees cash with respect to
those Options that are vested as of the date of the Sale of the Company in an
amount equal to the difference between the Option Price and the Fair Market
Value of a Share of Common Stock (determined as of the date the Plan is
terminated) multiplied by the number of Options that are vested as of the date
of the Sale of the Company which are held by the Optionee as of the date of the
Sale of the Company, or (ii) to arrange for the exchange of all Options for
options to purchase common stock in the successor corporation, or (iii) to
distribute to each Optionee other property in an amount equal to and in the same
form as the Optionee would have received from the successor corporation if the
Optionee had owned the Shares subject to Options that are vested as of the date
of the Sale of the Company rather than the Option at the time of the Sale of the
Company.  The form of payment or distribution to the Optionee pursuant to this
Section shall be determined by the Board of Directors in its sole discretion.

 

For purposes of this Plan, “Change of Control” shall mean the happening of an
event (excluding a public offering) that shall be deemed to have occurred upon
the earliest to occur of the following events: (i) the date the stockholders of
the Company (or the Board, if stockholder action is not required) approve a plan
or other arrangement pursuant to which the Company will be dissolved or
liquidated; (ii) the date the stockholders of the Company (or the Board, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Company;
(iii) the date the stockholders of the Company (or the Board, if stockholder
action is not required) and the stockholders of the other constituent
corporations (or their respective boards of directors, if and to the extent that
stockholder action is not required) have approved a definitive agreement to
merge or consolidate the Company with or into another corporation, other than,
in either case, a merger or consolidation of the Company in which holders of
shares of the Company’s voting capital stock immediately prior to the merger or
consolidation will have at least fifty percent (50%) of the

 

5

--------------------------------------------------------------------------------


 

ownership of voting capital stock of the surviving corporation immediately after
the merger or consolidation (on a fully diluted basis), which voting capital
stock is to be held by each such holder in the same or substantially similar
proportion (on a fully diluted basis) as such holder’s ownership of voting
capital stock of the Company immediately before the merger or consolidation;
(iv) the date any entity, person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than (A) the Company, (B) any of its subsidiaries,
(C) any of the holders of the capital stock of the Company, as determined on the
date that this Plan is adopted by the Board, (D) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its Subsidiaries
or (E) any Affiliate of any of the foregoing, shall have acquired beneficial
ownership of, or shall have acquired voting control over more than fifty percent
(50%) of the outstanding shares of the Company’s voting capital stock (on a
fully diluted basis), unless the transaction pursuant to which such person,
entity or group acquired such beneficial ownership or control resulted from the
original issuance by the Company of shares of its voting capital stock and was
approved by at least a majority of directors who shall have been members of the
Board for at least twelve (12) months prior to the date of such approval; (v)
the first day after the date of this Plan when directors are elected such that
there shall have been a change in the composition of the Board such that a
majority of the Board shall have been members of the Board for less than twelve
(12) months, unless the nomination for election of each new director who was not
a director at the beginning of such twelve (12) month period was approved by a
vote of at least sixty percent (60%) of the directors then still in office who
were directors at the beginning of such period; or (vi) the date upon which the
Board determines (in its sole discretion) that based on then current available
information, the events described in clause (iv) are reasonably likely to occur.

 

“Sale of the Company” shall mean the earliest of: (i) the closing of a sale,
transfer or other disposition of all or substantially all of the shares of the
capital stock then outstanding of the Company (except if such transferee is then
an Affiliate); (ii) the closing of a sale, transfer or other disposition of all
or substantially all of the assets of the Company (except if such transferee is
then an Affiliate); or (iii) the merger or consolidation of the Company with or
into another corporation (except an Affiliate), other than a merger or
consolidation of the Company in which the holders of shares of the Company’s
voting capital stock outstanding immediately before such merger or consolidation
hold greater than fifty percent (50%) of the surviving entity’s voting capital
stock after such consolidation or merger.

 

11.           Forfeiture.  Notwithstanding any other provision of this Plan, if
an Optionee’s service with the Company is terminated and the Board of Directors
makes a determination that the Optionee (a) has engaged in any type of
disloyalty to the Company, including without limitation, fraud, embezzlement,
theft, or dishonesty in the course of Optionee’s service, (b) has been convicted
of a felony or other crime involving a breach of trust or fiduciary duty owed to
the Company, or (c) has made an unauthorized disclosure of trade secrets or
confidential information of the Company then, at the election of the Board of
Directors, all unexercised Options held by the Optionee (whether or not then
exercisable) shall terminate.  In the event of such an election by the Board of
Directors, in addition to immediate termination of all unexercised Options, the
Optionee shall forfeit all shares for which the Company has not yet delivered
stock certificates to the Optionee and the Company shall refund to the Optionee
the

 

6

--------------------------------------------------------------------------------


 

exercise price paid to it upon exercise of the Option with respect to such
shares.  Notwithstanding anything herein to the contrary, the Company may
withhold delivery of stock certificates pending the resolution of any inquiry
that could lead to a finding resulting in forfeiture.

 

12.           Rights of Optionee.  Neither the Optionee nor the Optionee’s
executor or administrator shall have any of the rights of a stockholder of the
Company with respect to the shares subject to an Option until certificates for
such shares shall actually have been issued upon the due exercise of such
Option.  Unless the Board of Directors otherwise determines in accordance with
Section 15 below, no adjustment shall be made for any regular cash dividend for
which the record date is prior to the date of such due exercise and full payment
for such shares has been made therefore.

 

13.           Right to Terminate Service.  Nothing in the Plan or in any Option
shall confer upon any Optionee the right to continue in the services of the
Company or affect the right of the Company to terminate the Optionee’s service
at any time, subject, however, to the provisions of any agreement between the
Company and the Optionee.

 

14.           Nonalienation of Benefits.  Except as otherwise expressly provided
herein, no right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same shall be
void.  To the extent permitted by applicable law, no right or benefit hereunder
shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the person entitled to such benefits.

 

15.           Adjustment Upon Changes in Capitalization, etc.  In the event that
the Board of Directors determines that any dividend or other distribution
(whether in the form of cash, shares of Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of shares of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company, or other similar corporate transaction or event affects the
shares of Common Stock such that an adjustment is determined by the Board of
Directors in its discretion to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Board of Directors shall, in such manner as it may deem
equitable, adjust any or all of (i) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or
property) with respect to which Options may be granted, including the amounts
specified in Section 4, (ii) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Options, and (iii) the grant or exercise price with
respect to any Option or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Option in consideration for the
cancellation of such Option.

 

16.           Form of Agreements with Optionees.  Each Option granted pursuant
to the Plan shall be evidenced by an individual agreement (“Option Agreement”)
in writing and shall have

 

7

--------------------------------------------------------------------------------


 

such form, terms and provisions, not inconsistent with the provisions of the
Plan, as the Board of Directors shall provide for such Option.  In the event
that any provisions of an Option Agreement differ from the terms of the Plan,
the Plan provisions shall govern.  Upon exercise of an Option, the Board of
Directors may, from time to time, require the Optionee to sign agreements in
connection with the Option as it, in its sole discretion, deems advisable.  The
Option Agreement and any other agreement required by the Plan or the Option
Agreement, as determined by the Board of Directors, may contain such other
provisions of this Plan, including, without limitation, restrictions upon or
conditions precedent to the exercise of the Option.

 

17.           Purchase for Investment.  Whether or not the Options and shares
covered by the Plan have been registered under the Securities Act of 1933, as
amended, each person exercising an Option under the Plan may be required by the
Company to give a representation in writing that such person is acquiring such
shares for investment and not with a view to, or in connection with, the sale,
transfer or distribution of any part thereof.  The Company will endorse any
necessary legend referring to the foregoing restriction upon the certificate or
certificates representing any shares issued or transferred to the Optionee upon
the exercise of any Option granted under the Plan.

 

18.           Termination and Amendment of Plan and Options.

 

(a)           Unless the Plan shall theretofore have been terminated as
hereinafter provided, Options may be granted under the Plan, as provided in
Section 4 hereof, prior to the tenth anniversary of the Effective Date on which
date the Plan will expire, except as to Options then outstanding under the
Plan.  Such Options shall remain in effect until they have been exercised, have
expired or have been canceled.

 

(b)           The Plan may be terminated or amended at any time by the Board of
Directors; provided, however, that (i) any such amendment shall comply with all
applicable laws and applicable stock exchange listing requirements and (ii) any
amendment for which stockholder approval is necessary to comply with any tax or
regulatory requirement shall not be effective until such approval has been
obtained.

 

(c)           No termination, modification or amendment of the Plan, without the
consent of the Optionee, may adversely affect the rights of such person with
respect to any Option previously granted under the Plan.

 

19.           Effective Date of Plan.  The Plan shall become effective upon
approval of the Plan by the Board of Directors (the “Effective Date”).

 

20.           Government and Other Regulations.  The obligation of the Company
with respect to Options granted under the Plan shall be subject to all
applicable laws, rules and regulations and such approvals by any governmental
agency as may be required, including, without limitation, the effectiveness of
any registration statement required under the Securities Act of 1933, as
amended, and the rules and regulations of any securities exchange on which the
Common Stock may be listed.

 

8

--------------------------------------------------------------------------------


 

21.           Withholding.  The Company’s obligation to deliver shares of Common
Stock in respect of any Option granted under the Plan shall be subject to any
applicable federal, state and local tax withholding requirements.  Federal,
state and local withholding tax, if any, due upon the exercise of any Option,
may be paid in shares of Common Stock (including the withholding of shares
subject to an Option), provided, however, that the total tax withholding where
stock is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

 

22.           Separability.  If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of the Plan not declared to be
unlawful or invalid.  Any Section or part of a Section so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

23.           Non-Exclusivity of the Plan.  Neither the adoption of the Plan by
the Board of Directors nor the submission of the Plan to the stockholders of the
Company for approval shall be construed as creating any limitation on the power
of the Board of Directors to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
the awarding of stock and cash otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

24.           Exclusion from Pension and Profit-Sharing Computation.  By
acceptance of an Option, each Optionee shall be deemed to have agreed that such
grant is special incentive compensation that will not be taken into account, in
any manner, as salary, compensation or bonus in determining the amount of any
payment under any pension, retirement or other employee benefit plan of the
Company or any of its affiliates.  In addition, such Option will not affect the
amount of any life insurance coverage, if any, provided by the Company on the
life of the Optionee.

 

25.           Governing Law.  The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

AMENDMENT NO. 1 TO THE

EXE TECHNOLOGIES, INC.

STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

 

Section 3 of the EXE Technologies, Inc. Stock Option Plan for Non-Employee
Directors (the “Plan”) is hereby amended to increase the number of shares of
Common Stock available for issuance thereunder from 300,000 shares to 600,000
shares.

 

Adopted by the Board of Directors

on April 4, 2002

Adopted by the Stockholders

on May 30, 2002

 

9

--------------------------------------------------------------------------------